Citation Nr: 1500611	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  10-17 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the right knee.

2.  Entitlement to service connection for DJD of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota

In June 2011, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in January 2012 when it was remanded for additional development.  In light of the favorable disposition granting service connection right and left knee DJD, the Board need not further consider whether the AOJ has substantially complied with its prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his right knee DJD is etiologically related to active service.

2.  Affording the Veteran the benefit of the doubt, his left knee DJD is etiologically related to active service.



CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for right knee DJD have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.307, 3.309 (2014).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for left knee DJD have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for right and left knee DJD, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

III.  Legal Criteria

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) (2014).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) (2014) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a) (2014).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Arthritis is listed among diseases recognized by VA as chronic in 38 C.F.R. 
§ 3.309(a) (2014).  For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Competency is a legal concept and threshold question in determining whether lay or medical evidence may be considered. Competency addresses whether the evidence is admissible, as distinguished from credibility and weight, which is a factual determination going to the probative value of the evidence; that is, does the evidence tend to prove a fact, once the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Lay Statements

Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159 (2014); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (noting that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

IV.  Analysis

The Veteran claims that his bilateral DJD of the knees is etiologically related to active service.

The Veteran satisfies the first threshold element of service connection, a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In a September 2008 Compensation and Pension (C&P) Joints Examination, the Veteran was diagnosed with DJD in both his knees.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  Service treatment records (STRs) in August 1966 noted that the Veteran was seen for complaints of pain and swelling of his right knee for three days.  In March 1969, STRs noted that he was seen in sick bay for knee trouble.

The Veteran satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.  As noted above, STRs in August 1966 and March 1969 noted complaints of knee trouble.  Additionally, National Guard physical examination reports dated in October 1977, August 1981, July 1985, May 1989, and April 1993 noted that the Veteran reported that his knees ached.  No x-rays of his knees were taken.  On a periodic physical in July 1982, it was noted that his knees hurt, but there was no swelling.

In October 1997, the Veteran underwent an arthroscopic partial lateral meniscectomy, excision of plica and an arthroscopic debridement for diffuse chondromalacia of the right knee.  In May 1999, he had a left knee scope with partial mediolateral meniscectomy, excision of plica and chondroplasty for grade three chondromalacia.

At a September 2008 C&P Joints Examination, the Veteran reported that he developed right knee pain shortly after boot camp.  Additionally, he reported having carbuncles on his legs and developing one on his right knee.  The Veteran stated that he was assigned to a ship which he believed that the motion of the ship caused increased knee pain.  Additionally, he reported that he worked on the flight line and he spent the majority of his time working under planes, kneeling on one knee or the other.  The Veteran reported that in 1966 or 1967 he experienced pain in his right and left knees.  X-rays taken in September 2008 showed degenerative changes in the bilateral knee joints and the Veteran was diagnosed with bilateral DJD.

The VA examiner opined that the furuncle/carbuncle on the Veteran's right knee in 1966 would not have caused his current diagnosed DJD or the continued pain in his knees.  Additionally, the examiner opined that there was no way to determine if the knee pain the Veteran reported in 1969 was related to his eventual diagnoses of chondromalacia, meniscal tears, and plica in the 1990's without resorting to mere speculation.  The examiner failed to explain why he could not provide the opinion without resorting to speculation, nor did he indicate whether there was other evidence or information that he could use to adequately form his opinion.  

The Board notes that simply stating that an opinion cannot be provided without resorting to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, the Board finds that this opinion is inadequate and of limited probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a February 2012 C&P Examination report, the VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner's rationale was that the knee trouble that the Veteran reported in March 1969 had no specific details such as the location of knee pain.  X-rays were negative and an orthopedic consult was never performed.  Additionally, the examiner noted that the Veteran's separation examination was silent for any knee trouble.  The examiner noted that the first mention of knee pain after discharge from active service was in 1977 on an Army National Guard periodic exam.  On an August 1981 periodic examination, the Veteran reported that his "knee hurt" and no further details were given.  This complaint was repeated on examinations in 1985, 1989, and 1993.  The examiner further noted the Veteran's knee surgeries in 1997 and 1999.

The VA examiner wrote that while he had considered the lay evidence of record, no specific diagnosis or a more detailed description of the Veteran's knee pain was given in service or for over 25 years after discharge.  The examiner noted that the Veteran had a hazardous job with one documented fall, although no knee injury was reported afterward, there was no evidence from the orthopedic physician in 1997 linking the Veteran's symptoms back to his time in service, or evidence from his 1999 surgery of a new onset of left knee pain.  

The Board notes that while the February 2012 C&P Examination report to be factually accurate, fully articulated, and also containing sound reasoning, the examiner did not exam the Veteran in person.  Additionally, the examiner seemed to dismiss the Veteran's lay statements because he had not been diagnosed with a knee condition prior to 1997.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2) (2013).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  VA regulations only require a showing of continuity of symptomatology, not of treatment, as an alternative means of establishing service connection under 38 C.F.R. § 3.303(b) (2014).  While the examiner mentions the Veteran's knee complaints on his National Guard examinations, he dismisses them and does not address the Veteran's continued reported knee pain from 1969 to the present.  As such, the Board finds that the February 2012 C&P Examination report to be of limited probative value.

Although an etiological relationship has not been demonstrated through the foregoing VA opinions, nor otherwise shown through competent medical opinion evidence, the absence of a "valid medical opinion" is not an absolute bar to service connection.  Davidson v. Shinseki, 581 F.3d at 1316.  As noted above, the Veteran is diagnosed with right and left knee DJD.  Additionally, during service, he reported knee pain on two occasions, with continued knee pain periodically since active service.  The Board finds the assertions by the Veteran, of continued knee pain, to be competent and credible evidence of continuing symptoms since active service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  see 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

After a careful review of the record, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's current right and left knee DJD relates to his active service.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that his right and left knee DJD is related to active service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for right knee DJD is granted.

Entitlement to service connection for left knee DJD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


